Citation Nr: 1027431	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  00-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for 
hyperthyroidism.

3.  Entitlement to an initial compensable rating for cancer of 
the left breast, post-operative.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from June 1978 to August 1999.

In July 2005, the Board of Veterans' Appeals (Board) confirmed 
and continued an RO rating decision which had denied the 
Veteran's claims of entitlement to service connection for 
migraine headaches and entitlement to increased initial ratings 
for hyperthyroidism and for cancer of the left breast, post-
operative.  

In November 2006, pursuant to a joint motion by the Veteran and 
VA, the United States Court of Appeals for Veterans Claims 
(Court) remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

In May 2007, the Board noted that the Court had not formally 
vacated the Board's July 2005 decision.  Therefore, the Board 
vacated that decision in order to ensure that the Veteran was 
afforded due process of law.  The Board then remanded the case to 
the RO for further development consistent with the joint motion.  

Following the requested development, the RO confirmed and 
continued its denial of entitlement to service connection for 
migraine headaches.  It also confirmed and continued the initial 
10 percent rating for hyperthyroidism and the initial 
noncompensable rating for breast cancer.  Thereafter, the case 
was returned to the Board for further appellate action.

In September 2005, during the course of the appeal, the Veteran 
raised contentions to the effect that service connection was 
warranted for right arm disability manifested by swelling, as 
well as disability manifested by swelling in other areas of her 
body.  Those claims have not been certified to the Board on 
appeal nor have they otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over either 
claim, and they will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2009).  However, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Migraine headaches were first manifested during service.

2.  Since service connection became effective September 1, 1999, 
the Veteran's hyperthyroidism has required continuous medication 
for control, but there has been no associated tachycardia, 
tremor, or increased pulse pressure or blood pressure.

3.  The Veteran's March 1994 surgery for cancer of the left 
breast did not involve a significant alteration or size or form 
of her left breast.  


CONCLUSIONS OF LAW

1.  Migraine headaches are the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  Since service connection became effective September 1, 1999, 
the criteria have not been met for an initial rating in excess of 
10 percent for the Veteran's hyperthyroidism.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7900 (2009).

3.  Since service connection became effective September 1, 1999, 
the criteria have not been met for an initial compensable rating 
for the Veteran's cancer of the left breast, post-operative.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.116, Diagnostic Code 7626 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist her in the development of the issues of entitlement to 
service connection for migraine headaches and entitlement to 
increased initial ratings for hyperthyroidism and for cancer of 
the left breast, post-operative.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In March 1999, VA received the Veteran's claims of entitlement to 
service connection for migraine headaches, cancer of the left 
breast, and hyperthyroidism.  

By a rating action in June 1999, the RO granted the Veteran's 
claims of entitlement to service connection for hyperthyroidism 
and cancer of the left breast.  It assigned initial schedular 
ratings of 10 percent and zero percent, respectively, effective 
September 1, 1999.  The RO denied the Veteran's claim of 
entitlement to service connection for migraine headaches.  The 
Veteran disagreed with those decisions, and this appeal ensued.

During the pendency of the appeal, VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
her claims, including the evidence to be provided by her, and 
notice of the evidence VA would attempt to obtain.  VA set forth 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection for migraine headaches be granted.  VA also informed 
the Veteran that in order to establish increased ratings for her 
service-connected disabilities, the evidence had to show that 
such disabilities had worsened and the manner in which such 
worsening had affected her employment and daily life.  
38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist her in obtaining identified and available evidence 
necessary to substantiate her claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support her claims.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records, as well as records 
reflecting her January and May 2000 treatment by Daniel P. 
Freeman, M.D.  In April and May 1999 and January and February 
2003, VA examined the Veteran to determine the nature and 
etiology of her migraine headaches and the extent of impairment 
due to her service-connected residuals of hyperthyroidism and 
left breast cancer.  The VA examination reports reflect that the 
examiners reviewed the Veteran's medical history, including her 
service treatment records; interviewed and examined the Veteran; 
documented her current medical conditions; and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, in conjunction with her appeal, VA scheduled the Veteran 
for hearings in May and July 2000.  However, she had to cancel 
the first hearing and failed to report for the second.  She has 
not requested that a hearing be rescheduled; and, therefore, the 
Board concludes that she no longer desires a hearing.  
Accordingly, the Board will consider her claims without the 
benefit of her testimony.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of her appeal.  She has not 
identified any outstanding evidence which could support her 
claims; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to her or 
that could otherwise affect the essential fairness of the 
adjudication.  Indeed, in April 2007, she stated that she did not 
have anything further to submit in support of her claims.  
Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service Connection for Migraine Headaches

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that she has migraine headaches as the 
result of service.  Therefore, she maintains that service 
connection is warranted.  After carefully considering the claim 
in light of the record and the applicable law, the Board agrees.  
To that extent, the appeal will be allowed.  

The Veteran's service treatment records show that she complained 
of headaches on several occasions, including her April 1999 
retirement examination.  Although she reported a six month 
history of severe headaches, a neurologic examination was normal, 
and there was no diagnosis of migraine.  

On the same day as her service retirement examination, the 
Veteran underwent a VA general medical examination by the same 
examiner to determine the nature and etiology of any headaches 
found to be present.  The Veteran complained of a ten year 
history of migraine headaches, worse during the year prior to the 
examination.  Following that examination, the relevant diagnosis 
was migraine headaches with a history of facial numbness.  

In May 1999, the Veteran underwent a VA neurologic examination by 
an unidentified VA examiner.  Following that examination, the VA 
examiner concluded that the Veteran likely had tension-type 
headaches.  However, he or she noted that an MRI was warranted 
because of the potential for the Veteran's breast cancer to 
metastasize to the brain.

In January and May 2000, Dr. Freeman reported that he was 
treating the Veteran for migraine headaches.  Dr. Freeman noted 
that her headaches apparently dated to at least one year earlier 
and that the Veteran had experienced her worst headache in March 
1999.  

In January 2003, the Veteran underwent a second VA neurologic 
examination to determine the nature and extent of any headache 
disability found to be present.  The examiner reviewed the 
Veteran's medical record in its entirety.  On the basis of her 
evaluation of the Veteran and the record review, the VA examiner 
concluded that in 1999, the Veteran had, indeed, been 
experiencing migraine headache prior to her retirement from 
service.  

On the basis of the foregoing evidence, the Board finds that at 
the time of her retirement from service, the Veteran was 
experiencing migraine headaches.  Those headaches continued after 
service and were treated by Dr. Freeman within six months of her 
retirement.  Although the Veteran does not currently experience 
active migraine headaches, that fact is not dispositive as to the 
question of service connection.  To be present as a current 
disability, the claimed condition must be present at the time of 
the claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Indeed, 
the requirement for a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  In this case, the Veteran filed her claim just prior to 
her retirement from service.  The evidence shows that at that 
time, she had migraine headaches.  Because those headaches 
continued after her retirement from service, the requirement for 
a current disability is satisfied.  

In sum, the criteria for entitlement to service connection for 
migraine headaches have been met.  Caluza.  At the very least, 
there is an approximate balance of evidence both for and against 
the claim that the Veteran's migraine headaches had their onset 
in service.  Under such circumstances, all reasonable doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 
C.F.R. § 3.102.  Accordingly, service connection for migraine 
headaches is warranted, and to that extent, the appeal is 
allowed.

The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for her 
service-connected hyperthyroidism and the postoperative residuals 
of breast cancer.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in this case, service 
connection is granted and an initial rating award is at issue 
separate ratings can be assigned for separate periods from the 
time service connection became effective.)  Fenderson v. West, 12 
Vet. App. 119 (1999).  That is, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the service connection claim 
was filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

Hyperthyroidism

The Veteran contends that the initial ten percent rating for her 
service-connected hyperthyroidism does not adequately reflect the 
level of impairment caused by that disability.  However, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, that issue on appeal will be denied.  

Hyperthyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 
7900.  A 10 percent rating when there is tachycardia, which may 
be intermittent, and tremor, or; continuous medication required 
for control.  A 30 percent rating is warranted when there is 
tachycardia, a tremor, and increased pulse pressure or blood 
pressure.  

If disease of the heart is the predominant finding of the 
Veteran's hyperthyroidism, it is to be evaluated as hyperthyroid 
heart disease (38 C.F.R. § 4.118, Diagnostic Code 7800), if doing 
so would result in a higher evaluation than using the criteria 
above.  38 C.F.R. § 4.119, Diagnostic Code 7900, Note 1.  If 
ophthalmopathy is the sole finding, hyperthyroidism is to be 
evaluated as visual field impairment (38 C.F.R. § 4.118, 
Diagnostic Code 6080); diplopia (38 C.F.R. § 4.118, Diagnostic 
Code 6090); or impairment of central visual acuity (38 C.F.R. 
§ 4.118, Diagnostic Codes 6061 - 6079).  38 C.F.R. § 4.119, 
Diagnostic Code 7900, Note 2.  

A review of the evidence, including the Veteran's VA examination 
reports, shows that since her retirement from service, the 
Veteran's hyperthyroidism has been asymptomatic.  Although she 
takes medication for control of that disorder, her blood pressure 
is within normal limits by VA standards.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  Her systolic reading is no higher 
than 123, and her diastolic reading is no higher than 79.  
Moreover, she does not experience any increased pulse pressure, 
vision abnormalities, tremor, or tachycardia.  As such, the 
Veteran does not meet or more nearly approximate the criteria for 
an initial schedular rating in excess of 10 percent.  
Accordingly, and increased initial rating is not warranted, and 
the appeal is denied.

Breast Cancer

Finally, the Veteran contends that the initial noncompensable 
rating for her service-connected hyperthyroidism does not 
adequately reflect the level of impairment caused by that 
disability.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, that issue on appeal will be denied.  

Breast surgery is rated under 38 C.F.R. § 4.116, Diagnostic Code 
7626.  A noncompensable rating is warranted, following a wide 
local excision without significant alteration of size or form of 
one breast.  A 30 percent rating is warranted following simple 
mastectomy or wide local excision of one breast with significant 
alteration of size or form.  

A simple (or total) mastectomy means removal of all of the breast 
tissue, nipple, and a small portion of the overlying skin, but 
the lymph nodes and muscles are left intact.  38 C.F.R. § 4.116, 
Diagnostic Code 7626, Note 3.  A wide local excision (including 
partial mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast tissue.  
38 C.F.R. § 4.116, Diagnostic Code 7626, Note 4.  

In this case, the evidence shows that in service, the Veteran was 
diagnosed with carcinoma of the left breast for which she 
underwent a lumpectomy in March 1994.  There is no competent 
evidence of record which shows that she underwent a mastectomy of 
any kind.  

The evidence also shows that the lumpectomy resulted in no 
significant alteration of size or form of her left breast after 
the surgery.  Indeed, during a followup examination in March 
1994, the examiner stated that there were not many residual 
abnormalities to find.  There were no palpable breast 
abnormalities, nor was there any residual deformity or masses 
noted.  Rather, the examiner commented that the Veteran's breasts 
were of such size that they could certainly tolerate more 
surgery.  Since that time, the evidence has continued to remain, 
essentially, negative for any findings that meet or more nearly 
approximate the criteria for an initial compensable rating for 
the residuals of the Veteran's breast surgery.  38 C.F.R. 
§ 4.116, Diagnostic Code 7626.  Therefore, an initial compensable 
rating is not warranted, and the appeal is denied.

In arriving at this decision, the Board notes that the Veteran 
has been granted a separate 10 percent evaluation for the 
surgical scar resulting from the lumpectomy.  However, any 
question as to that rating is not, currently, before the Board 
and will not be discussed in this case.  

Additional Considerations

In arriving at these decisions, the Board finds no evidence that 
either the Veteran's hyperthyroidism or residuals of breast 
surgery had affected her employment or daily life, including the 
performance of her activities of daily living.  In this regard, 
the Board has considered the possibility of referring this case 
to the Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the Veteran's 
service-connected hyperthyroidism and residuals of breast 
surgery.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor her representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that her disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and her representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected hyperthyroidism and the postoperative residuals of 
breast cancer.  In this regard, the record does not show that the 
Veteran has required frequent hospitalizations for her service-
connected hyperthyroidism and the postoperative residuals of 
breast cancer.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability outside 
the usual rating criteria.  In short, the evidence does not 
support the proposition that the Veteran's hyperthyroidism or the 
postoperative residuals of breast cancer presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. § 
3.321 (b)(1).


ORDER

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to an initial rating in excess of 10 percent for 
hyperthyroidism is denied.

Entitlement to an initial compensable rating for cancer of the 
left breast, post-operative, is denied.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


